DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel Thomas (Thomas) PCT /GB2017/050969 (US 2019/0170804).
As per claim 1 Thomas disclose;
A panelboard device comprising: 
a housing; (Fig. 3 item 1 Para 0109 “MCC”, “PDU”, “PDC”)
a plurality of devices stored in the housing; (Fig. 3 item 2 and 3 in switchgear 4 see Para 0088)

a state detecting unit (10 fault monitoring module) configured to detect a state of the device main unit (2); 
a light emitting unit (16) configured to emit visible light; and 
a light emission control unit (11) configured to acquire information indicating the state of the device main unit from the state detecting unit (10), and 
to cause the light emitting unit to transmit an optical signal (Para 0103 see table light) including information indicating the state. (Para 0091-95); wherein 
in a case in which the at least one device is in a normal state (Para 0103 table “All OK (no alarm)”), the light emission control unit causes the light emitting unit to transmit the optical signal, by causing the light emitting unit to continuously blink at a frequency at which the visible light (Para 0103 table) emitted from the light emitting unit  appears to be constantly on (Para 0103 table “Green Solid All OK (no alarm)”) to person and 
in a case in which the at least one device is in an error state (Para 0103 table “IN-OUT fault” “HIGH alarm”), the light emission control unit causes the light emitting unit to transmit the optical signal, by causing the light emitting unit to repeat in a predetermined pattern and extinguishing and blinking at the frequency (“Coded flashing”) at which the visible light emitted from the light emitting unit appears to be constantly on to the person (Para 0103 table “Yellow Solid PHASE Alarm“ and Red Solid then coded IN-OUT fault and flashing”).


the optical signal includes information of the device main unit indicating a power state, an operating state, a cause of an error,(Para 0103) a voltage value (Para 00113), a current value (Para 00113), an operating frequency, or any combination thereof.

As per claim 3 Thomas disclose;
the housing includes an opening and a door configured to open and close the opening (Para 0109 “Power Distribution Cabinet (PDC)”) disclose door of the cabinet), and the light emitting unit is provided on the device such that the light emitting unit is exposed from the opening in a state in which the door is opened.
(Para 0109 “Power Distribution Cabinet (PDC)”)

As per claim 5 Thomas disclose;
the device includes a plurality of light emitting units. (Para 0094 “by another local alarm device such as a second light source (not shown)” )

As per claims 6-9 Thomas disclose;
at least two of the plurality of light emitting units are configured to emit light of different wavelength from each other. (Para 0094 “The HIGH alarm may
be communicated externally either by the same local alarm device 16 (preferably by actuating it in a different manner, e.g. causing it to illuminate in 
the device includes a first light emitting unit configured to emit light of a first color, and a second light emitting unit configured to emit light of a second color; and the light emission control unit is configured to cause either the first light emitting unit or the second light emitting unit to emit light, in accordance with the state of the device main unit. (Para 0094 “The HIGH alarm may
be communicated externally either by the same local alarm device 16 (preferably by actuating it in a different manner, e.g. causing it to illuminate in a different color), or by another local alarm device such as a second light source (not shown), and Para 0103 see table with different light colors)
the first color emitted by the first light emitting unit is different from the second color emitted by the second light emitting unit. (Para 0103 see table Green, Red and Yellow lights for each condition)
the light emission control unit (11) is configured, in response to occurrence of an error in the device main unit, to cause the light emitting unit to transmit the optical signal including information indicating a cause of the error. (Para 0103 see table Green, Red and Yellow lights for each condition)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Jeffrey L. Franks (Franks) US 2016/0225562.
As per claims 4 and 10 Thomas, disclose light emitting diode as indicating light and
	Further disclose remote link 15/17 for transmitting data to an optional remote
output line 15/17 for outputting signals to a remote device or network R, but does not specifically teach well-known requirement for identifying device for associated fault e.g. the light emission control unit is configured to cause the light emitting unit to transmit the optical signal having a frequency in accordance with a type of the device. And alternative communication method e.g., of the optical signal includes a synchronization signal so that a terminal device configured to receive the optical signal can operate in synchronization with the optical signal.
	However in analogues art of fault detection for power distribution Franks disclose, the light emission control unit is configured to cause the light emitting unit to transmit the optical signal having a frequency in accordance with a type of the device (Para 0224 “transmission to an external device, such as electrical supervision hub and gateway 200. The collected data may include, for example, 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Thomas and Franks by incorporating the teaching of Franks, into the system of Thomas to transmit device identity and use optical transmission link for remote transmission. One having ordinary skill in the art would have found it motivated to use teachings of Franks to transmit device data to quickly remove faulty device with similar device and to use optical link “to reduces the need for expensive gold plated contacts, which reduces the cost of the circuit breaker and panels while increasing their robustness and practical life span” (Para 0008).

Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
Regarding applicant’s argument “Although Thomas appears to teach that the light source 16 (e.g., LED) flashes when fault occurs~ but fails to teach that the light 
Examiner respectfully disagree because Thomas, in par 0103 table teaches “Yellow Solid PHASE Alarm“ and Red Solid then coded IN-OUT fault and flashing”
solid is same as constantly on. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835